DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/2/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 7, line 2-3, applicant discloses wherein “the set of securement tabs is selected from the group consisting of c” making it unclear what material(s) applicant desired to claim, rendering the claim vague and indefinite.  For this reason, said claim was not treated on the merits.
Claims 1 and 16 recite the limitation "the magnetic disk" in respective lines 23 and 22.  There is insufficient antecedent basis for this limitation in the claim.  For purpose of examination, it was presumed applicant intended to disclose --a magnetic disk--.  The corresponding dependent claims inherit the rejection from their respective independent claim.

Claim Objections
Claims 1, 3, 4, 8, and 16 are objected to because of the following informalities: said claims are replete with missing articles (i.e. “a,” “an,” and “the”) as well as missing identifiers (e.g. means for supporting… “the lens frame” or “the support legs”).  Although there are numerical identifiers in parentheses in the claim, the omission of the numerical identifiers would show much of the claim to be grammatically incorrect.  Furthermore, applicant is encouraged to amend the claims to have their limitations agree in number (e.g. the disclosure of a “series of slots” should remain consistent with the disclosure of plural “slots” in the remainder of the claim).  Applicant is encouraged to please review the claims and make appropriate corrections in response to this office action.

Examiner’s Comment
	Applicant is encouraged to review the miscellaneous paragraph that is printed between claims 15 and 16 and decide whether its subject matter is to be incorporated into any of the claims.  Should the subject matter be not deemed as a claim limitation(s), then applicant is encouraged to delete said paragraph in response to this office action.

Allowable Subject Matter
Claims 1-6 and 8-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, taking into account the presumption(s) made in the examination of the claims and assuming the claim objections are corrected in response to this office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324. The examiner can normally be reached Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        August 27, 2022